DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each claim 6 and 13 recites “a fourth switch transistor’. The specification does not describes or illustrates the fourth switch transistor and the specific connection between the fourth switch transistor and the rest of the switches in the pixel. Claims 7-9 and 14-19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph because they depend on claims 6 and 13.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claims 1 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tam (US 6,943,759) in view of Yamazaki et al (US 2001/0020922) and in view of Tamai et al (US 6,160,533).
	As to claim 1, Tam teaches an electroluminescent (EL) display apparatus, comprising: 
a display screen including pixels arranged in a matrix (fig. 5 illustrates a plurality of pixels arranged in a matrix), each of the pixels including an EL device (OLED, fig. 5) and a pixel circuit (part of the pixel other than the OLED, fig. 5); 
a source driver circuit (col. 6, line 30, analogue driver LSI 230, fig. 7) configured to output analog video signals to the pixels (col. 4, lines 49-50, during the programming stage, and current is thus applied to the OEL element); 
a plurality of source signal lines through which the analog video signals output from the source driver circuit are transmitted (fig. 5 illustrates a plurality of signal lines through which data signal Iout flows to the pixels); 
a gate driver circuit on at least one side of the display screen (col. 6, lines 28-29, an integrated TFT scanning driver 210), 
a plurality of first gate signal lines through which a first selection voltage or a first non-selection voltage output (fig. 5 illustrates a lot of gate lines VR, see fig. 4 for a waveform of gate signal in gate line VR); and 
a plurality of second gate signal lines through which a second selection voltage or a second non-selection voltage output (fig. 5 illustrates a lot of gate lines VF, see fig. 4 for a waveform of gate signal in gate line VF), 
wherein the pixel circuit of each of the pixels includes: 
a driving transistor configured to provide a current to the EL device (col. 4, lines 43-45, transistor T2 operates as an analog current control to provide the driving current to the OEL element, fig. 4);
 a first switch transistor provided on a current path through which the current is provided from a power line through the driving transistor to the EL device (col. 4, lines 60-62, transistor T4, which is switched off during the programming stage, connects the drain of T2 and the source of T3 to the OEL element, t4 in fig. 4); and
 a second switch transistor to supply, to the driving transistor, an analog video signal from one of the plurality of source signal lines (col. 4, lines 51-52, transistor T1 operatively connects transistor T2 to a current sink, T1, fig. 4), 
a gate terminal of the first switch transistor (transistor T4, fig. 4) is connected to one of the plurality of first gate signal lines (gate lines VR, figs. 4 and 5), 
a gate terminal of the second switch transistor (transistor T1, fig. 4) is connected to one of the plurality of second gate signal lines (gate lines VF, figs. 4 and 5),
 the first switch transistor (transistor T4, fig. 4) and the second switch transistor (transistor T1, fig. 4) are on/off controlled, independently (see fig. 4 for different waveforms of VR and VF ), 
 
an output terminal of the source driver circuit (col. 6, line 30, analogue driver LSI 230, fig. 7) is connected to one of the plurality of source signal lines (fig. 5 illustrates a plurality of signal lines through which data signal Iout flows to the pixels),
 the pixel circuit of each of the pixels further includes a third switch transistor (transistor T3, fig. 4), 
a first terminal of the third switch transistor is connected to a gate terminal of the driving transistor (gate of transistor T2, fig. 4),
 a second terminal of the third switch transistor (transistor T3, fig. 4) is connected to a terminal of the driving transistor other than the gate terminal of the driving transistor (source/drain of T2, fig. 4),
a gate terminal of the third switch transistor is connected to the one of the plurality of second gate signal lines (gate lines VF, fig. 4), 
the gate terminal of the second switch transistor (transistor T1, fig. 4) and the gate terminal of the third switch transistor (transistor T3, fig. 4 ) are connected to a same second gate signal line (gate lines VF, fig. 4), and
 the third switch transistor (transistor T3, fig. 4) is configured to supply the analog video signal (Iout, fig. 4) from the one of the plurality of source signal lines through the second switch transistor (transistor T1, fig. 4) to the gate terminal of the driving transistor (gate of transistor T2, fig. 4). 
While Tam teach two separate gate signals transmitting through gate lines VR and VF (figs. 4 & 5), Tam fails to disclose gate driver circuit including a first gate driver circuit and a second gate driver circuit as claimed.
However, Yamazaki teaches gate driver circuit including a first gate driver circuit and a second gate driver circuit (fig. 2A shows two separate gate signal driver circuit 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Tam, a gate driver circuit having a first gate driver and a second gate driver, as suggested by Yamazaki in order to yield a predictable result of increasing scanning speed and efficiency of the display device.
Tam does not teach a source driver circuit includes a semiconductor chip.
However, Tamai teaches source driver circuit includes a semiconductor chip (col. 12, semiconductor chip such as a source driver).


As to claim 11, Tam in view of Yamazaki and in view of Tamai teaches an electronic device, comprising: an EL display apparatus according to claim 1 (see the rejection with respect to claim 1).

As to claim 12, Tam teaches a method of controlling an electroluminescent (EL) display apparatus, the EL display apparatus including: 
a display screen including pixels arranged in a matrix (fig. 5 illustrates a plurality of pixels arranged in a matrix), each of the pixels including an EL device (OLED, fig. 5) and a pixel circuit (part of the pixel other than the OLED, fig. 5); 
a source driver circuit (col. 6, line 30, analogue driver LSI 230, fig. 7) configured to output analog video signals to the pixels (col. 4, lines 49-50, during the programming stage, and current is thus applied to the OEL element);
a plurality of source signal lines through which the analog video signals output from the source driver circuit are transmitted (fig. 5 illustrates a plurality of signal lines through which data signal Iout flows to the pixels);
a gate driver circuit on at least one side of the display screen (col. 6, lines 28-29, an integrated TFT scanning driver 210); 
a plurality of first gate signal lines through which a first selection voltage or a first non-selection voltage output (fig. 5 illustrates a lot of gate lines VR, see fig. 4 for a waveform of gate signal in gate line VR); and
 a plurality of second gate signal lines through which a second selection voltage or a second non-selection voltage output (fig. 5 illustrates a lot of gate lines VF, see fig. 4 for a waveform of gate signal in gate line VF),
wherein the pixel circuit of each of the pixels includes:
 a driving transistor configured to provide a current to the EL device (col. 4, lines 43-45, transistor T2 operates as an analog current control to provide the driving current to the OEL element, fig. 4);
a first switch transistor provided on a current path through which the current is provided from a power line through the driving transistor to the EL device (col. 4, lines 60-62, transistor T4, which is switched off during the programming stage, connects the drain of T2 and the source of T3 to the OEL element, t4 in fig. 4); and
 a second switch transistor to supply, to the driving transistor, an analog video signal from one of the plurality of source signal lines (col. 4, lines 51-52, transistor T1 operatively connects transistor T2 to a current sink, T1, fig. 4),
a gate terminal of the first switch transistor (transistor T4, fig. 4) is connected to one of the plurality of first gate signal lines (gate lines VR, figs. 4 and 5), 
a gate terminal of the second switch transistor (transistor T1, fig. 4) is connected to one of the plurality of second gate signal lines (gate lines VF, figs. 4 and 5),
an output terminal of the source driver circuit (col. 6, line 30, analogue driver LSI 230, fig. 7) is connected to one of the plurality of source signal lines (fig. 5 illustrates a plurality of signal lines through which data signal Iout flows to the pixels), 
the pixel circuit of each of the pixels further includes a third switch transistor (transistor T3, fig. 4), 
a first terminal of the third switch transistor is connected to a gate terminal of the driving transistor (gate of transistor T2, fig. 4),
 a second terminal of the third switch transistor (transistor T3, fig. 4) is connected to a terminal of the driving transistor other than the gate terminal of the driving transistor (source/drain of T2, fig. 4),
a gate terminal of the third switch transistor is connected to the one of the plurality of second gate signal lines (gate lines VF, fig. 4), 
the gate terminal of the second switch transistor (transistor T1, fig. 4) and the gate terminal of the third switch transistor (transistor T3, fig. 4) are connected to a same second gate signal line (gate lines VF, fig. 4), and
 the third switch transistor (transistor T3, fig. 4) is configured to supply the analog video signal (Iout, fig. 4) from the one of the plurality of source signal lines through the second switch transistor (transistor T1, fig. 4) to the gate terminal of the driving transistor (gate of transistor T2, fig. 4).
the method comprising:
independently on/off controlling (see fig. 4 for different waveforms of VR and VF) the first switch transistor (transistor T4, fig. 4) and the second switch transistor (transistor T1, fig. 4)
While Tam teach two separate gate signals transmitting through gate lines VR and VF (figs. 4 & 5), Tam fails to disclose gate driver circuit including a first gate driver circuit and a second gate driver circuit as claimed.
However, Yamazaki teaches gate driver circuit including a first gate driver circuit and a second gate driver circuit (fig. 2A shows two separate gate signal driver circuit 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Tam, a gate driver circuit having a first gate driver and a second gate driver, as suggested by Yamazaki in order to yield a predictable result of increasing scanning speed and efficiency of the display device.
Tam does not teach a source driver circuit includes a semiconductor chip.
However, Tamai teaches source driver circuit includes a semiconductor chip (col. 12, semiconductor chip such as a source driver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Tam, source driver circuit including a semiconductor chip, as suggested by Tamai in order to “ reduce the size semiconductor chip… a consumption current and a cost and to increase the density of mounting, it is easy to perform mass production of semiconductor integrated circuit, such as a source driver, which realizes multilevel gradation display” (col. 12).

5.	Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tam (US 6,943,759) in view of Yamazaki et al (US 2001/0020922) and in view of Tamai et al (US 6,160,533) and further in view of Inukai (US 2002/0000576).
As to claim 10, Tam in view of Yamazaki and in view of Tamai does not teach a multi-gate structure as claimed.
However, Inukai teaches the EL display apparatus, wherein the third switch transistor includes a multi-gate structure (paragraph [0088] of Inukai describes TFT can have a multi-gate structure such as a double-gate structure or a triple-gate structure). 
At the time the invention was made, it would have been obvious to one of
ordinary skill in the art to modify the display of Tam in view of Yamazaki and in view of Tamai to have a double gate TFT as taught by Inukai because such modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, both are from related art and perform the same general and
predictable function, the predictable function being displaying an information. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Allowable Subject Matter
s 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AMEN W BOGALE/Examiner, Art Unit 2628        
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628